Citation Nr: 0611174	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a pilonidial cyst excision. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran has unverified periods of service from September 
1955 to June 1957, and from July 1957 to August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for residuals of a pilonidial cyst, 
effective August 17, 2001.  In July 2003, the veteran filed a 
notice of disagreement (NOD) with respect to the assigned 
initial rating, and a statement of the case (SOC) was issued 
in February 2004.  The veteran filed a substantive appeal in 
March 2004.

In March 2006, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

As a preliminary matter, the Board acknowledges that the 
claim on appeal involves a request for a higher initial 
evaluation following the grant of service connection.  As 
such, the Board has characterized this claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In this case, the Board finds that additional development is 
required prior to appellate adjudication.  Specifically, the 
Board notes that in December 2002 and January 2004 the 
veteran underwent VA examinations; however, the claims file 
was not reviewed at either examination.  In addition, the 
Board finds that medical comment as to whether the veteran 
also experiences any muscle and/or neurological impairment 
would be helpful in resolving this claim.  In this regard, an 
October 2002 letter from the veteran's private physician, he 
noted that the veteran had complained of experiencing chronic 
pain in the area of excision of the pilonidial cyst.  The 
physician opined that the veteran's pain was related to his 
original surgery and had scar tissue located immediately over 
the coccyx.  He furthered that the veteran did not have a 
great deal of subcutaneous tissue and it was quite plausible 
that he had chronic pain in this area from the scar tissue 
overlying the coccyx.  However, the veteran's private 
physician did not indicate whether these were separate 
disabilities from that of the veteran's service connected 
scar.  As VA is not precluded from assigning separate 
evaluations for separate and distinct disability arising out 
of the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14 (see 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994)), specific 
medical comments as to whether, in addition to the scar, the 
veteran has any distinct muscle and/or neurological 
impairment as a residual of the pilonidial cyst (that capable 
of being separately evaluated) is warranted.

The veteran is hereby advised, that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding medical records. In this 
regard, appellate review discloses that the veteran receives 
Social Security Administration (SSA) disability benefits as 
was reported by the veteran in a July 2002 VA outpatient 
record. While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims 
(particularly, claims for higher rating).  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal. See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copies of any SSA 
decision(s) pertaining to his award of disability benefits, 
as well as copies of all medical records underlying such 
determination(s), following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities.

The RO must also obtain and associate with the claims file 
all outstanding VA medical records. The claims file currently 
includes outpatient treatment records from the Lancaster 
CBOC, Lebanon VAMC, and Hershey VAMC, dated from December 
2001 to October 2002.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Lancaster CBOC, Lebanon VAMC and West Haven VAMC, since 
October 2002 to the present.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  The RO should also ensure that its letter meets 
the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards notice pertinent to the 
five elements of a claim for service connection, as 
appropriate.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005). However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations. Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA, 
prior to adjudicating the claims on appeal.  In adjudicating 
the claim, the RO must document its consideration of "staged 
rating"-assignment of separate ratings for distinct periods 
of time based on the facts found-pursuant to the Fenderson 
decision, cited to above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  In requesting 
these records, the RO must follow the 
current procedures set forth in 38 C.F.R. 
§ 3.159 (2005).  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the 
Lancaster CBOC, Lebanon VAMC and Hershey 
VAMC all outstanding pertinent records 
for residuals of a pilonidial cyst, since 
October 2002.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) in obtaining the noted records.  
All records and/or responses received 
should be associated with the claims 
file.

3.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable the RO 
to obtain any additional pertinent 
evidence not currently of record. The 
RO's notice letter to the veteran should 
inform him of what evidence VA will 
obtain, and what evidence he is 
responsible for obtaining. The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should also ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman (cited to 
above), as regards notice pertinent to 
the five elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
when the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination at an appropriate VA medical 
facility, by a physician, for evaluation 
of the residuals of a pilonidial cyst.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include a discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should identify all current 
residuals of a pilonidial cyst, to 
include any scars, muscle injury or 
damage, and/or neurological impairment 
(to include complaints of pain and 
discomfort noted in the veteran's private 
physician's letter, dated October 2002).  
If in addition to scarring, any muscle 
and/or neurological impairment as a 
residual of the pilonidial cyst are 
identified, the examiner should indicate 
whether each such impairment constitutes 
a distinct disability capable of being 
separately evaluated.

Concerning the veteran's scarring, the 
examiner should provide a detailed 
description of the scar, to include, but 
not limited to, the following: the size 
of the scars and scar areas in square 
inches or square centimeters; whether any 
scar is superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether residuals of a pilonidial cyst 
cause limited motion or other limitation 
of function of an affected bodily part.  
If so, the examiner should describe in 
detail the limitation(s), and extent and 
severity thereof. If the scar does not 
cause limited motion or other limitation 
of function of an affected bodily part, 
the examiner should specifically so state 
in the examination report.

The examiner must provide the complete 
rationale for all conclusions reached in 
a printed (typewritten) report.

6.  If the veteran fails to report for 
any examination scheduled in connection 
with the claim on appeal, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

7.  To help avoid a future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
higher initial rating for residuals of a 
pilonidial cyst in light of all pertinent 
evidence and legal authority.  The RO 
must specifically take into consideration 
the holdings in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service- 
connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition), and Fenderson v. 
West, 12 Vet. App. 119 (1999) (holding 
that an appeal from the initial 
assignment of a disability rating 
requires consideration of the entire time 
period involved, and contemplates 
"staged ratings" where warranted).

9.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental Statement of the 
Case, including clear reasons and bases 
for all determinations.  The RO should 
also afford the veteran the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


